



COURT OF APPEAL FOR ONTARIO

CITATION: Heston-Cook v. Schneider, 2015 ONCA 875

DATE: 20151211

DOCKET: C60516

Sharpe, Cronk and Miller JJ.A.

In the Estate of Stephanie Aber, deceased

BETWEEN

Brunhilde Heston-Cook

Applicant (Appellant)

and

Ernestina Schneider

Respondent (Respondent)

Gregory M. Sidlofsky, for the appellant

Lisbeth A. Hollaman, for the respondent

Heard: December 2, 2015

On appeal from the order of Justice Barbara Conway of the
    Superior Court of Justice, dated May 5, 2015.

ENDORSEMENT

[1]

This appeal is the latest proceeding in a long-running dispute between
    the appellant and her sister, the respondent, over their deceased mothers
    estate. The facts and background to this appeal are set out in the previous
    endorsement of this court:
Heston-Cook v. Schneider
, 2015 ONCA 10
    (CanLII).

[2]

Briefly stated, the appellant commenced an action alleging that the
    respondent breached the fiduciary duty she owed to their mother, by keeping the
    mother in her home after she was too infirm to remain there, in order to secure
    a benefit under their mothers will. The will bequeathed any residence in
    which I reside and own at the time of my decease [sic], and the contents
    thereof to the respondent and the sum of $100,000 of the residue to the
    appellant.

[3]

On a motion brought in January 2014, Morawetz R.S.J. determined that
    such a claim had to be advanced by the mothers estate of which the respondent
    is the sole trustee. This court explained the effect of that decision in its
    prior endorsement, at para. 10:

It has been determined that the claim is that of the estate and
    whoever has carriage of the claim on behalf of the estate needs to be able to
    make an objective assessment of the overall interests of the estate and whether
    it is in the best interests of the estate to take this proceeding.

[4]

This courts previous decision dismissed an appeal from Wilton-Siegel
    J.s order dismissing the appellants subsequent motion to replace the respondent
    as the Estate Trustee with herself or Theresa Scanga, described in that
    application as an Ontario resident and friend of the appellant who had no
    conflict of interest in relation to the claim.

[5]

Following that appeal, the appellant commenced a further application to
    replace the respondent as Estate Trustee and appoint an independent Estate
    Trustee or Estate Trustee During Litigation. The respondent moved under r. 21
    of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194 to have that
    application dismissed. Justice Conway granted that motion on the ground that
    the issue before her was identical to the issue decided on the previous motion before
    Wilton-Siegel J. and that the application was accordingly barred.

[6]

We do not agree with the appellant that the motion judge erred in
    dismissing the application.

[7]

In our view, the issue before the motion judge was substantially the
    same as that decided on the previous motion. Both involved the replacement of
    the respondent as Estate Trustee to allow the estate to pursue a claim on
    behalf of the estate based on the allegations made by the appellant.

[8]

On the motion before Wilton-Siegel J., the appellant attempted to meet
    the requirement that the claim be brought in the proper manner by proposing
    herself or an alternate person as trustee. The alternate person was said to
    have no known conflict of interest. Having failed on that motion, the
    appellant is not allowed a second chance to accomplish the same end. In
Danyluk
    v. Ainsworth Technologies Inc
., 2001 SCC 44, [2001] 2 S.C.R. 460, at para.
    18, the Supreme Court of Canada states that litigants are only entitled to one
    bite at the cherry and are required to put their best foot forward to
    establish the truth of their allegations when first called upon to do so.

[9]

To permit the appellant to bring another application, this time to
    appoint an unnamed independent trustee, would be to allow her a second bite at
    the cherry on what is substantially the same issue. The question whether an unnamed
    independent trustee should be appointed could have, and should have, been raised
    on the previous application: see
Las Vegas Strip Ltd. v. Toronto (City)
(1996),
    30 O.R. (3d) 286 at pp. 293-94 (Gen. Div.), affd (1997), 32 O.R. (3d) 651
    (C.A.).

[10]

Nor
    do we accept the appellants submission that the previous order was not final
    because both Wilton-Siegel J. and this court contemplated or gave guidance as
    to further proceedings on the same issue. We agree with the motion judges
    characterization of Wilton-Siegel J.s observations about how the claim might
    be reconstituted being nothing more than
obiter
musings. As the
    respondent points out, had Wilton-Siegel J. intended to permit the appellant to
    proceed in some other manner, he would have followed the usual course of
    expressly making provision for that in his order. Nor do we agree that there is
    anything in the endorsement of this court that could reasonably be interpreted
    as permitting the appellant to re-litigate the same issue.

[11]

Finally,
    we do not accept the proposition that the motion judge erred by failing to
    exercise her discretion to permit the appellant to proceed. The motion judge
    recognized that the appellant was being defeated on procedural grounds but
    concluded that does not entitle her to continue re-litigating that very same
    issue.

[12]

We
    agree with the respondent that, when all the circumstances are taken into
    account, the appellant has no tenable claim to discretionary relief from the
    preclusive effect of the prior proceedings. The respondent assumed sole
    responsibility for the care of their mother. The appellant was absent and took
    no part or interest in her mothers care. Her allegations of financial
    mismanagement against the respondent made on an application to have the
    respondent pass her accounts were rejected after a hearing in the Superior
    Court in 2003. Further allegations of mismanagement by the appellant made in
    the course of the respondents application to pass accounts in 2013 were also
    rejected. An appeal from that decision to the Divisional Court in 2015 was
    largely unsuccessful. The appellant did not raise the allegation she now makes
    when her mother died in 2008 and she accepted the $100,000 bequest from the
    residue of the estate. It was not until 2013, five years after her mothers
    death, that the allegations of breach of duty were made. These are not
    circumstances that would lead a court to exercise its jurisdiction to relieve
    from the consequences of issue estoppel.

[13]

Accordingly,
    the appeal is dismissed with costs to the respondent, fixed at $9,000, inclusive
    of disbursements and taxes.

Robert J. Sharpe J.A.

E.A. Cronk J.A.

B.W. Miller J.A.


